Title: [Diary entry: 13 April 1787]
From: Washington, George
To: 

Friday 13th. Mercury at 62 in the Morng.—74 at Noon and 74 at N. A Fresh Southerly wind all day with some appearances of rain. Warm. Rid to the Plantations at Muddy hole, Dogue run, French’s and the Ferry—and to the Fishing Landing. At Muddy hole the artichokes were planted as directed yesterday but upon recollection the method does not seem to be proper, because the cross in which they were planted (being the bottom of the furrows) must be unbroke earth and the bed not so compendious and light as it might have been in a hill. In each of these checks or crosses, one Root, when it was large and looked well was put and two where they were small. None was cut, but this it seems might have been done, as with Potatoes—leaving an eye to each cutting. About 1½ bushels planted the Square, or half acre. Near half a bushel was left for replanting. At Dogue run, finished Sowing the Winter fallow by the Ferry road with Pold. Oats and grass Seeds. Of the first it took  bushls. and of the latter  gallons of Orchard grass,  pints of Clover, and  quarts of Timothy. From here the harrows went into the Meadow by the house & began to cover Oats in the fork thereof wch. were sowed on the plowing the ground had received about the  of . The ground in No. 1, by the road, by the harrowing in the Oats with the heavy harrow once; & sometimes where it was hard or grassy, twice, and the crossing, to put in the grass Seeds was got light, smooth, & in very good order. The Barley at this place was begun to be sowed on a second plowing of the ground by the Bars near the house in the Meadow this afternoon and the lay Wheat which had been harrowed, and cross harrowed got rolled this evening. Making the trunnel fence at French’s in the line that divides this Plantation from the Ferry. The Barley here was perceived to be coming up thick and well. At the ferry, breaking, and rending as fine as the case would admit, the ground in the New Meadow—Sowed 7½ bushls. of Barley in the Turnip ground wch. had been plowed & cross plowed and harrowed it in with the dble. harrow. Mr. Benja. Grymes (of the Eagles Nest) came here this Evening and Stayed all Night. 